JillDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gracias et al. (US 2009/0311190).  This rejection was applied in Paragraphs 14-24 of the Non-Final Rejection mailed 06/27/22.  The rejection remains in effect.  Please see Response to Arguments below. 

Response to Arguments
Applicant’s arguments, filed 09/13/22, with respect to the rejection of claims 5 and 9 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Applicant has amended claims 5 and 9 and argued the amendments are sufficient to address the previous issues to overcome the rejection.  See claims 5 and 9, and pages 6-7 of Remarks. The Examiner agrees, therefore the rejection has been withdrawn.  

Applicant’s arguments, filed 09/13/22, with respect to the rejection of claims 1-9, 11, 22 and 23 under 35 U.S.C. 103 as being unpatentable over Gracias et al. (US 2009/0311190) have been fully considered but they are not persuasive.  Applicant has argued that the Examiner has not addressed the previous comments directed to materials of construction. See page 7 of Applicant’s Remarks. The Examiner directs Applicant to claim 11 and Paragraphs 0006, 0036, 0058 and 0068 of Gracias which teach that the container of Gracias may consist of copper, silver, or gold metal. 

Applicant has then further argued that the hinges of Gracias are required to be made of a second material. See pages 8-9 of Applicant’s Remarks. The Examiner respectfully disagrees and directs Applicant to Paragraphs 0007, 0060 and 0074 which teach forming the hinge by simply liquifying the hinge portion between elements (Paras 0007 and 0074) or by fusing the two or more of the metallic elements together (Para 0060).  Applicant has referred to Paragraphs 0006 and 0074 and argued that the method of forming the hinge from a single material would liquify the entire particle structure.  The Examiner respectfully disagrees and directs Applicant to Paragraphs 0007 and Paragraphs 0074-0075 which recite step (c) of the method which comprises “patterning at least one hinge on the patterned two-dimensional face to form a hinged edge” before reciting step (f) which recites liquifying the hinges. The Examiner notes that in initially disclosing steps (a)-(g) of the method in Paragraphs 0007 and 0074, Gracias recites simply forming the hinge on an edge portion of the material of two-dimensional faces and does not recite the use of an additional material to be liquified to form the hinge. Again, see the first portion of Paragraph 007 and Paragraph 0074.  Later, Gracias discloses the use of the additional material to be liquified (solder, metallic alloy, polymer, or glass “in another embodiment” that is disclosed in addition to the original method steps (a)-(g) which describes forming the hinge from only the material the original material of the two-dimensional faces.  See the later portion of Paragraph -0007 and Paragraph 0075.  Therefore, the Examiner submits that Gracias teaches a material of construction that consists of only copper, silver, or gold; and also does not require a second material to form the hinge as argued by Applicant. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        December 16, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798